Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1-24 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious an animal bedding or litter amendment composition that reduces ammonia levels in a barn, animal stall or poultry house as claimed in detail, especially the feature of an animal bedding or litter amendment composition comprising 30% to 95% w/w citric acid and one of a clay-based particulate; diatomaceous earth; or a combination of two or more of a clay-based particulate, diatomaceous earth and an organic material. Applicant’s arguments were persuasive because they showed that Wang in view of Zaid neither discloses nor suggests the animal bedding or litter amendment composition as provided by claims 1, 10, and 12. Wang in view of Zaid teaches the animal bedding or litter amendment composition but not wherein 30% to 95% w/w citric acid reduces levels of ammonia arising from animal waste in the barn, animal stall, or poultry house; thus, Wang in view of Zaid do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643